IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00256-CV

ST. JOSEPH REGIONAL HEALTH CENTER,
                                                          Appellant
v.

SHIRLEY KELLAR AND THOMAS KELLAR,
                                                          Appellees



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 08-001944-CV-85


                         MEMORANDUM OPINION


      Appellant has filed a Motion to Dismiss Appeal. See TEX. R. APP. P. 42.1(a)(1).

The motion requests dismissal of this appeal because the Appellees/Plaintiffs have

voluntarily nonsuited with prejudice Appellant in the case below.

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The appeal is dismissed.



                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed December 2, 2009
[CV06]




St. Joseph Regional Health Center v. Kellar    Page 2